DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-12, 15, 16, 18-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tuers et al. (US 2015/0262714) in view of Allen et al. (US 2011/0047322) and Ma et al. (US 2014/0215199).
In regards to claim 6, Tuers teaches a power-cycle based read scrub method of a memory device, the method comprising:
identifying an original logical block address (LBA) to be read (Figure 11, Blocks 505; paragraph 0106, lines 11-13; paragraph 0107, lines 1-10, wherein the block 505 is equivalent to the claimed “original logical black address”; paragraph 0013, lines 6-11, Wherein “the host…reads data from, addresses within the logical address space of the memory system” is equivalent to the claim “identifying an original logical block address (LBA) to be read”);
determining whether an LBA access count is greater than or equal to a predetermined count (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; paragraph 0107, lines 3-9, the Examiner treats the “threshold” as the claimed “predetermined count”);
upon determining that the LBA access count is less than the predetermined count (Figure 11, Zone 0 503; paragraph 0107, lines 1-4; the Examiner treats the “threshold” as the claimed “predetermined count”, at the level 0 while the threshold is not yet reach’s a predetermine threshold to move up to level 1 is the when the count is less than the predetermine count):
reading the original LBA (paragraph 0107, “black 505” is equivalent to the claimed “original LBA”, “accessed for a read” is equivalent to the claimed “reading”), and 
incrementing an LBA access counter; (Figure 11, 501 Level 0 counter, 503 Zone 0 (read counter); paragraph 0107, lines 1-8, “counter 503 tracks the number of times the blocks 505 of zone O are accessed for a read” is equivalent to the claim “incrementing the LBA access counter”). 
Tuers fails to explicitly disclose powering-on a memory device; 
dropping a boot token upon the powering-on of the memory device;
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read; and
upon determining that the LBA access count is greater than the predetermined count, reading backup data comprising a duplicate of data stored in the original LBA.
Allen teaches upon determining that the LBA access count is greater than the predetermined count, reading backup data comprising a duplicate of data stored in the original LBA (paragraph 0011, “logging timestamps of data writes to addresses of the NAND flash memory device, logging the number of read accesses of the data at the addresses, calculating a risk index based on the age of the data at the address, generating a risk warning if the risk index of the data at the address exceeds a predefined threshold, communicating the risk warning to a memory management unit of the mass storage device, issuing a copy command to copy the data at the address to a different address on the NAND flash memory device, and updating a file index of the mass storage device to reflect the different address of the data.”, wherein “Updating the file index” will cause all future reads to be remapped to copied data (Backup data) which is equivalent to the claimed “reading backup data”) “to avoid or at least minimize the risk of catastrophic failures” (paragraph 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuers with Allen to include upon determining that the LBA access count is greater than the predetermined count, reading backup data comprising a duplicate of data stored in the original LBA “to avoid or at least minimize the risk of catastrophic failures” (id.).
Tuers in view of Allen fails to explicitly teach powering-on a memory device; 
dropping a boot token upon the powering-on of the memory device; and
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read.
Ma teaches powering-on a memory device (Figure 5, System power up 202, Read fast boot list 206; paragraph 0018, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time.”, wherein the “power up” is equivalent to the claimed “powering-on”); 
dropping a boot token upon the powering-on of the memory device (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description paragraph 0076, “tokens could be reduced to the summary information of each boot”); and
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description paragraph 0076, “tokens could be reduced to the summary information of each boot”)
“to speed up the booting of an operating system” (paragraph 0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuers with Allen and Ma to include powering-on a memory device; 
dropping a boot token upon the powering-on of the memory device; and
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read
“to speed up the booting of an operating system” (id.).
In regards to claims 8, 12, and 16, Tuers further teaches performing a read scrub operation on a physical block address (PBA) corresponding to the original LBA (paragraph 0099, lines 2-4; paragraph 0106, lines 7-11, wherein a “physical memory regions” is equivalent to the claim “physical block address (PBA)”, and “such … block” is equivalent to the claimed “original LBA”).
Allen teaches performing a backup operation (paragraph 0011, “logging timestamps of data writes to addresses of the NAND flash memory device, logging the number of read accesses of the data at the addresses, calculating a risk index based on the age of the data at the address, generating a risk warning if the risk index of the data at the address exceeds a predefined threshold, communicating the risk warning to a memory management unit of the mass storage device, issuing a copy command to copy the data at the address to a different address on the NAND flash memory device, and updating a file index of the mass storage device to reflect the different address of the data.”, wherein “Updating the file index” will cause all future reads to be remapped to copied data (Backup data) which is equivalent to the claimed “reading backup data”).
In regards to claim 9, Tuers teaches a power-cycle based read scrub method of a memory device, the method comprising:
identifying an original logical block address (LBA) to be read (Figure 11, Blocks 505; paragraph 0106, lines 11-13; paragraph 0107, lines 1-10, wherein the block 505 is equivalent to the claimed “original logical black address”; paragraph 0013, lines 6-11, Wherein “the host…reads data from, addresses within the logical address space of the memory system” is equivalent to the claim “identifying an original logical block address (LBA) to be read”);
determining whether an LBA access count is greater than or equal to a predetermined count (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; paragraph 0107, lines 3-9, the Examiner treats the “threshold” as the claimed “predetermined count”);
upon determining that the LBA access count is less than the predetermined count (Figure 11, Zone 0 503; paragraph 0107, lines 1-4; the Examiner treats the “threshold” as the claimed “predetermined count”, at the level 0 while the threshold is not yet reach’s a predetermine threshold to move up to level 1 is the when the count is less than the predetermine count):
reading the original LBA (paragraph 0107, “black 505” is equivalent to the claimed “original LBA”, “accessed for a read” is equivalent to the claimed “reading”), and
incrementing an LBA access counter (Figure 11, 501 Level 0 counter, 503 Zone 0 (read counter); paragraph 0107, lines 1-8, “counter 503 tracks the number of times the blocks 505 of zone O are accessed for a read” is equivalent to the claim “incrementing the LBA access counter”); and 
determining if the incremented LBA access count is greater than the predetermined count (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; paragraph 0107, lines 3-4 and 6-9, the Examiner treats the “threshold” as the claimed “predetermined count”).
Tuers fails to explicitly teach powering-on a memory device;
dropping a boot token upon the powering-on of the memory device;
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read; and
upon determining that the incremented LBA access count is greater than the predetermined count, duplicating the data of the original LBA and storing the duplicate data as backup data.
Allen teaches upon determining that the incremented LBA access count is greater than the predetermined count, duplicating the data of the original LBA and storing the duplicate data as backup data (paragraph 0011, “logging timestamps of data writes to addresses of the NAND flash memory device, logging the number of read accesses of the data at the addresses, calculating a risk index based on the age of the data at the address, generating a risk warning if the risk index of the data at the address exceeds a predefined threshold, communicating the risk warning to a memory management unit of the mass storage device, issuing a copy command to copy the data at the address to a different address on the NAND flash memory device, and updating a file index of the mass storage device to reflect the different address of the data.”, wherein “Updating the file index” will cause all future reads to be remapped to copied data (Backup data) which is equivalent to the claimed “reading backup data”) “to avoid or at least minimize the risk of catastrophic failures” (paragraph 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuers with Allen to include upon determining that the incremented LBA access count is greater than the predetermined count, duplicating the data of the original LBA and storing the duplicate data “to avoid or at least minimize the risk of catastrophic failures” (id.).
Tuers in view of Allen fails to explicitly teach powering-on a memory device;
dropping a boot token upon the powering-on of the memory device; and
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read. 
Ma teaches powering-on a memory device (Figure 5, System power up 202, Read fast boot list 206; paragraph 008, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time.”, wherein the “power up” is equivalent to the claimed “powering-on”);
dropping a boot token upon the powering-on of the memory device (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description paragraph 0076, “tokens could be reduced to the summary information of each boot”); and 
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description paragraph 0076, “tokens could be reduced to the summary information of each boot”)
“to speed up the booting of an operating system” (paragraph 0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuers with Allen and Ma to include powering-on a memory device;
dropping a boot token upon the powering-on of the memory device; and
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read
“to speed up the booting of an operating system” (id.).
In regards to claims 10 and 19, Tuers further teaches that the storing the duplicate data as backup data comprises storing the duplicate data in one of a single-level cell (SLC) block, a triple-level cell (TLC) block, and a quad-level cell (QLC) block. (Figure 2, Figure 4A, Figure 7A-D, 10 “a non-volatile memory cell”; paragraph 0072, lines 1-10, “Binary and MLC Memory Partitioning” can be used to partition the same cells that used to store the duplicate data, the Examiner treats the “D2 memory” equivalent to the claim “single-level cell (SLC)”, “D3” equivalent to the claim “a triple-level cell” and “D4” equivalent to the claim “quad-level cell”); paragraph 0102, lines 1-18, “wherein the whole block can be scrubbed” is equivalent to copy the block data, Wherein “the data can be stored in binary format” is equivalent to the claim “storing the duplicate data”)
In regards to claims 11 and 20, Tuers further teaches that the storing the duplicate data comprises duplicating data in one or more physical block addresses (PBAs) surrounding the original LBA and storing the duplicated data of the one or more PBAs as backup data (paragraph 0102, lines 1-4, Wherein “and its neighboring word lines” is equivalent to the claim “one or more physical block addresses (PBAs) surrounding the original LBA”, wherein the “stored with one or more unused word lines between the word lines storing data” is equivalent to the claim “and storing the duplicated data of the one or more PBAs”; paragraph 0105, lines 1-4).
In regards to claim 15, Tuers teaches a non-volatile memory system comprising: 
a memory controller comprising a first port configured to couple to a host device and a second port configured to couple to a memory array (Figure 1, controller 100, Host 80, Flash Memory 200);
wherein the memory controller is configured to:
identifying an original logical block address (LBA) of the memory array to be read (Figure 11, Blocks 505; paragraph 0106, lines 11-13; paragraph 0107, lines 1-10, wherein the block 505 is equivalent to the claimed “original logical black address”; paragraph 0013, lines 6-11, Wherein “the host…reads data from, addresses within the logical address space of the memory system” is equivalent to the claim “identifying an original logical block address (LBA) to be read”);
determine whether an LBA access count is greater than or equal to a predetermined count (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; paragraph 0107, lines 3-9, the Examiner treats the “threshold” as the claimed “predetermined count”);
upon determining that the LBA access count is less than the predetermined count (Figure 11, Zone 0 503; paragraph 0107, lines 1-4; the Examiner treats the “threshold” as the claimed “predetermined count”, at the level 0 while the threshold is not yet reach’s a predetermine threshold to move up to level 1 is the when the count is less than the predetermine count):
read the original LBA (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; paragraph 0107, lines 3-9, the Examiner treats the “threshold” as the claimed “predetermined count”), and
increment an LBA access counter (paragraph 0097, “As a zone is hit by reads, the read counter is incremented. When the zone reaches a certain threshold, the zone is elevated to level 1. When the zone is elevated to level 1, its space is broken into further zones in level 1. This provides more accuracy for detecting the hot space of a zone.”);
determining that the LBA access count is less than the predetermined count (Figure 11, Zone 0 503; paragraph 0107, lines 1-4; the Examiner treats the “threshold” as the claimed “predetermined count”, at the level 0 while the threshold is not yet reach’s a predetermine threshold to move up to level 1 is the when the count is less than the predetermine count).
Tuers fails to explicitly teach that the memory controller is configured to:
power-on the memory array upon control from the host device;
drop a boot token upon the powering-on of the memory device; 
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read;
upon determining that the LBA access count is greater than the predetermined count, reading backup data comprising a duplicate of data stored in the original LBA.
Allen teaches that the memory controller is configured to:
upon determining that the LBA access count is greater than the predetermined count, reading backup data comprising a duplicate of data stored in the original LBA (paragraph 0011, “logging timestamps of data writes to addresses of the NAND flash memory device, logging the number of read accesses of the data at the addresses, calculating a risk index based on the age of the data at the address, generating a risk warning if the risk index of the data at the address exceeds a predefined threshold, communicating the risk warning to a memory management unit of the mass storage device, issuing a copy command to copy the data at the address to a different address on the NAND flash memory device, and updating a file index of the mass storage device to reflect the different address of the data.”, wherein “Updating the file index” will cause all future reads to be remapped to copied data which is equivalent to the claimed “reading backup data”) 
“to avoid or at least minimize the risk of catastrophic failures” (paragraph 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuers with Allen such that the memory controller is configured to:
upon determining that the LBA access count is greater than the predetermined count, reading backup data comprising a duplicate of data stored in the original LBA
“to avoid or at least minimize the risk of catastrophic failures” (id.).
Tuers in view of Allen fails to teach that the memory controller is configured to:
power-on the memory array upon control from the host device;
drop a boot token upon the powering-on of the memory device; 
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read.
Ma teaches that the memory controller is configured to:
power-on the memory array upon control from the host device (Figure 5, System power up 202, Read fast boot list 206; paragraph 0018, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time.”, wherein the “power up” is equivalent to the claimed “powering-on”);
drop a boot token upon the powering-on of the memory device (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description paragraph 0076, “tokens could be reduced to the summary information of each boot”); 
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description paragraph 0076, “tokens could be reduced to the summary information of each boot”)
“to speed up the booting of an operating system” (paragraph 0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuers with Allen and Ma such that the memory controller is configured to:
power-on the memory array upon control from the host device;
drop a boot token upon the powering-on of the memory device; 
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read
“to speed up the booting of an operating system” (id.).
In regards to claim 18, Tuers teaches a non-volatile memory system comprising:
a memory controller comprising a first port configured to couple to a host device and a second port configured to couple to a memory array (Figure 1, controller 100, Host 80, Flash Memory 200);
wherein the memory controller is configured to:
identify an original logical block address (LBA) of the memory array to be read (Figure 11, Blocks 505; paragraph 0106, lines 11-13; paragraph 0107, lines 1-10, wherein the block 505 is equivalent to the claimed “original logical black address”; paragraph 0013, lines 6-11, Wherein “the host…reads data from, addresses within the logical address space of the memory system” is equivalent to the claim “identifying an original logical block address (LBA) to be read”);
determine whether an LBA access count is greater than or equal to a predetermined count (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; paragraph 0107, lines 3-9, the Examiner treats the “threshold” as the claimed “predetermined count”);
upon determining that the LBA access count is less than the predetermined count (Figure 11, Zone 0 503; paragraph 0107, lines 1-4; the Examiner treats the “threshold” as the claimed “predetermined count”, at the level 0 while the threshold is not yet reach’s a predetermine threshold to move up to level 1 is the when the count is less than the predetermine count):
read the original LBA Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; paragraph 0107, lines 3-9, the Examiner treats the “threshold” as the claimed “predetermined count”), and
increment an LBA access counter (paragraph 0097, “As a zone is hit by reads, the read counter is incremented. When the zone reaches a certain threshold, the zone is elevated to level 1. When the zone is elevated to level 1, its space is broken into further zones in level 1. This provides more accuracy for detecting the hot space of a zone.”) and
determine if the incremented LBA access count is greater than the predetermined count (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; paragraph 0107, lines 3-4 and 6-9, the Examiner treats the “threshold” as the claimed “predetermined count”).
Tuers fails to teach that the memory controller is configured to:
power-on the memory array upon control from the host device;
drop a boot token upon the power-on of the memory device; and
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read;
upon determining that the incremented LBA access count is greater than the predetermined count, duplicate the data of the original LBA and store the duplicate data as backup data.
Allen teaches that the memory controller is configured to:
upon determining that the incremented LBA access count is greater than the predetermined count, duplicate the data of the original LBA and store the duplicate data as backup data (paragraph 0011, “logging timestamps of data writes to addresses of the NAND flash memory device, logging the number of read accesses of the data at the addresses, calculating a risk index based on the age of the data at the address, generating a risk warning if the risk index of the data at the address exceeds a predefined threshold, communicating the risk warning to a memory management unit of the mass storage device, issuing a copy command to copy the data at the address to a different address on the NAND flash memory device, and updating a file index of the mass storage device to reflect the different address of the data.”, wherein “Updating the file index” will cause all future reads to be remapped to copied data (Backup data) which is equivalent to the claimed “reading backup data”) 
“to avoid or at least minimize the risk of catastrophic failures” (paragraph 0006).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuers with Allen such that the memory controller is configured to:
upon determining that the incremented LBA access count is greater than the predetermined count, duplicate the data of the original LBA and store the duplicate data as backup data.
“to avoid or at least minimize the risk of catastrophic failures” (id.).
Tuers in view of Allen fails to teach that the memory controller is configured to:
power-on the memory array upon control from the host device;
drop a boot token upon the power-on of the memory device; and
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read.
Ma teaches that the memory controller is configured to:
power-on the memory array upon control from the host device (Figure 5, System power up 202, Read fast boot list 206; paragraph 008, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time.”, wherein the “power up” is equivalent to the claimed “powering-on”);
drop a boot token upon the power-on of the memory device (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description paragraph 0076, “tokens could be reduced to the summary information of each boot”); and
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description paragraph 0076, “tokens could be reduced to the summary information of each boot”)
“to speed up the booting of an operating system” (paragraph 0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuers with Allen and Ma such that the memory controller is configured to:
power-on the memory array upon control from the host device;
drop a boot token upon the power-on of the memory device; and
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read
“to speed up the booting of an operating system” (id.).
In regards to claims 22 and 23, Ma further teaches caching data based on the overlap between the at least one last LBA written and the original LBA to be read (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”).
In regards to claims 24 and 25, Ma further teaches caching data based on the overlap between the at least one last LBA written and the original LBA to be read (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”).

Claims 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tuers et al. (US 2015/0262714) in view of Allen et al. (US 2011/0047322), Ma et al. (US 2014/0215199), and Le et al. (US 2006/0090098).
In regards to claims 7, 13, and 17, Tuers further teaches flushing the LBA counter (paragraph 0101, lines 13-19; paragraph 0107, lines 10-11, the Examiner treats “reset” to be equivalent to the claim “flushing”).
Tuers in view of Allen and Ma fails to explicitly teach powering-off the memory device.  Le teaches powering-off the memory device (Figure 8, 806 Power off the disk drive; Figure 19, 1910; paragraph 0108, lines 7-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuers with Allen, Ma, and Le to include powering-off the memory device thereby eliminating the read error, which improves memory efficiency, and processing performance. 

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tuers et al. (US 2015/0262714) in view of Brcin (US 2006/0085628) and Ma et al. (US 2014/0215199).
In regards to claim 21, Tuers teaches a method of addressing read-induced errors, the method comprising: 
identifying an original logical block address (LBA) to be read; (Figure 11, Blocks 505; paragraph 0106, lines 11-13; paragraph 0107, lines 1-10, wherein the block 505 is equivalent to the claim “original logical black address”; paragraph 0013, lines 6-11, Wherein “the host…reads data from, addresses within the logical address space” is equivalent to the claim “identifying an original logical block address (LBA) to be read”);
determining whether an LBA access count is greater than or equal to a predetermined count (paragraph 0017, lines 8-10, Wherein “division” is equivalent to the claim “LBA” and “maintains a count…is accessed” is equivalent to the claim “access count”);
upon determining that the LBA access count is less than the predetermined count (Figure 11, Zone 0; paragraph 0107, lines 1-4; at the level 0 the threshold is not reach yet to a predetermine threshold to move up to level 1):
reading the original LBA (Figure 11, blocks 505, paragraph 0107, lines 1-6, black 505 is equivalent to the claim “original LBA”, at level 0 black 505 is read), and
incrementing an LBA access counter by one. (Figure 11, 501 Level 0 counter, 503 Zone 0 (read counter); paragraph 0107, lines 1-8, “counter 503 tracks the number of times the blocks 505 of zone O are accessed for a read” is equivalent to the claim “incrementing the LBA access counter”); and
determining if the incremented LBA access count is greater than the predetermined count; (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; paragraph 0017, lines 10-12, the Examiner treats the “threshold” as the claim “greater than or equal to a predetermined count”).
Tuers fails to explicitly teach powering-on a memory device;
dropping a boot token upon the powering-on of the memory device;
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read; and
upon determining that the incremented LBA access count is greater than the predetermined count, outputting instructions to a host to perform at least one of:
a refresh of a Basic Input/Output System (BIOS) boot sector; and
a BIOS update.
Brcin teaches powering-on a memory device (Figure 2, POWER-ON SELF TEST (“POST”); paragraph 0088, lines 3-7); and
upon determining that the incremented LBA access count is greater than the predetermined count, outputting instructions to a host to perform at least one of:
a refresh of a Basic Input/Output System (BIOS) boot sector (Figure 2, UPDATE BPS WITH CURRENT BIOS VALUES AND SAVE UPDATED BOOT SECTOR; paragraph 0015, “after which the boot sector code transfers execution to the loader. The operating system loader uses parameters from the MBR and the BPB to continue the boot.” wherein the Examiner treats the “transfers execution to the loader” as the claimed “outputting any instructions to a host”; paragraph 0069, lines 1-12, the Examiner treats “rewriting” equivalent  to the claim  “a refresh” and “updating” as the claim “BIOS update”; paragraph 0069, “updating and rewriting the BIOS Parameter Block table in the boot sector with a valid mass storage device geometrical translation in CHS parameters corresponding to the runtime CHS parameters obtained from the BIOS;” wherein the Examiner treats the “updating” as the claimed “refreshing ”.); and
a BIOS update.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuers with Brcin to include powering-on a memory device; and
upon determining that the incremented LBA access count is greater than the predetermined count, outputting instructions to a host to perform at least one of:
a refresh of a Basic Input/Output System (BIOS) boot sector; and
a BIOS update
which achieves high efficiency, rapid response and is operative before the operating system has been loaded (paragraph 0025).  
Tuers in view of Brcin fails to explicitly teach dropping a boot token upon the powering-on of the memory device; and
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read.
Ma teaches dropping a boot token upon the powering-on of the memory device (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019], “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description paragraph 0076, “tokens could be reduced to the summary information of each boot”); and
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019], “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description paragraph 0076, “tokens could be reduced to the summary information of each boot”)
“to speed up the booting of an operating system” (paragraph 0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuers with Brcin and Ma to include dropping a boot token upon the powering-on of the memory device; and
using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read
“to speed up the booting of an operating system” (id.).
In regards to claim 26, Ma further teaches caching data based on the overlap between the at least one last LBA written and the original LBA to be read (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; paragraphs 0018-0019, “The method 100 treats the first N seconds after a power up as an OS ‘loading’ time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”).

Response to Arguments
Applicant’s arguments, see page 10, filed 2 June 2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant's arguments, see pages 10-12, filed 2 June 2022, with respect to the 103 rejections have been fully considered but they are not persuasive. The phrase “boot token” does not appear to be a commonly used phrase in the art.  Applicant’s specification does not provide an explicit definition either.  Thus, the phrase “boot token” is being given its broadest reasonable interpretation in view of the specification.  The broadest reasonable interpretation therefore includes embodiments consisting of any information stored relating to boot.  Ma’s fast-boot list falls within this interpretation.  The fast-boot list is used on the subsequent power up for pre-reading.  One of ordinary skill would understand that the use of the term “accessed” in paragraph 0019 of Ma includes both reads and writes, which is supported by paragraph 0016’s teaching of writing data to circuit 86.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The Examiner notes that relying on fewer than all references in support of a 35 U.S.C. 103 rejection, but relying on the same teachings does not constitute a new ground of rejection (See MPEP §1207.03(a)(II)).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        13 July 2022